— In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondent board of education to reinstate petitioner as a full-time tenured teacher in the Elmsford Union Free School District, nunc pro tunc, together with back salary, the appeal is from a judgment of the Supreme Court, Westchester County, entered February 15, 1979, which dismissed the proceeding, upon the ground that petitioner had failed to file a notice of claim. Judgment reversed, on the law, without costs or disbursements, and matter remitted to Special Term for a determination on the merits. Matter of Tadken v Board of Educ. (65 AD2d 820, mot for lv to app den 46 NY2d 711) is dispositive of the current issue. The board’s reliance on Matter of Cordani v Board of Educ. (66 AD2d 780) is misplaced since that case involved a probationary teacher and the public interest in tenure rights was not involved. Lazer, J. P., Mangano, Cohalan and O’Connor, JJ., concur.